Mr. Justice Barnes delivered the opinion of the court. Abstract of the Decision. 1. Contracts, § 387*—when evidence sufficient to support verdict. In an action to recover for board and nursing furnished defendant’s sister, evidence examined and held sufficient to support a verdict for plaintiff. 2. Appeal and error, § 1487*—when admission of evidence harmless error. Error in admitting evidence of statements of one claimed to be defendant’s agent made to plaintiff’s employee to show such agency is harmless where the evidence without was sufficient to support the judgment for plaintiff.